



Exhibit 10.11.4


UNITED FINANCIAL BANCORP, INC.
UNITED BANK


Amended and Restated Employment Agreement for William H.W. Crawford, IV


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made this
20th day of November, 2017, effective on the Effective Date defined below, by
and among UNITED FINANCIAL BANCORP, INC., a Connecticut corporation (the
“Company”), UNITED BANK, a Connecticut savings bank and a wholly-owned
subsidiary of the Company (the “Bank”) (the Company and Bank are hereinafter
collectively referred to as the “Employers”), and William H.W. Crawford, IV
(“Executive”).
WITNESSETH
WHEREAS, the Employers previously entered into an Employment Agreement with
Executive, dated as of November 14, 2013 (the “Prior Agreement”);
WHEREAS, the Employers desire to continue to obtain the benefits of the
Executive’s knowledge, skills, and experience;
WHEREAS, the Employers desire to offer the Executive an amendment of the terms
and conditions of the Prior Agreement, which is embodied in the terms and
conditions of this Agreement as provided herein; and
WHEREAS, the Employers and Executive desire to enter into this Agreement to set
forth the rights, duties, benefits and obligations with respect to the continued
employment of Executive as Chief Executive Officer and President of the
Employers under the terms and conditions herein provided.
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which the Employers and Executive each hereby acknowledge, the
Employers and Executive hereby agree as follows:
1.
Employment.



Each of the Employers hereby agree to continue to employ Executive as its Chief
Executive Officer and President (with the principal executive duties set forth
below in Section 3), and Executive hereby agrees to accept such employment and
serve in such capacities, during the Term as defined in Section 2 (subject to
Section 7(b) and 7(c)) and upon the terms and conditions set forth in this
Agreement.
 
2.
Term.



The term of employment of Executive under this Agreement (the “Term”) shall be
the period commencing on November 20, 2017 (the “Effective Date”) and ending on
the first anniversary of the said Effective Date, and any period of extension
thereof in accordance with this Section 2, except that the Term will end at a
date, prior to the end of such period or extension thereof, specified in
Section 6 or 7 in the event of termination of Executive’s employment. This
Agreement shall automatically renew for one (1) year periods if Executive is not
then in breach of the Agreement and if a party hereto has not given a written
notice of non-renewal at least ninety (90) days prior to the expiration of the
then current Term. If the Term (including any period of extension thereof in
accordance with this Section 2) is not extended by the Employers, then Executive
shall be paid a severance payment as described in Section 7(b) with respect to
termination by Executive for Good Reason prior to or more than two years after a
Change of Control at a two and one-quarter times (2.25) multiplier.





--------------------------------------------------------------------------------





The foregoing notwithstanding, in the event there occurs a Potential Change in
Control during the Term, the Term shall be extended automatically until the day
after the earlier of: (a) the second anniversary of the date the Change in
Control is consummated; or (b) the later of (i) the date the Change in Control
contemplated by the Potential Change in Control is fully and finally abandoned
and (ii) the expiration of the then-current Term, as renewed in accordance with
this Section 2.
3.
Offices and Duties.



The provisions of this Section 3 will apply during the Term, except as otherwise
provided in Section 7(b) or 7(c):
(a)Generally. Executive shall, as set forth in Section 1, serve as the Chief
Executive Officer and President of the Employers. Executive shall, in
collaboration with the Boards of Directors of the Employers (the “Boards”),
define and articulate the strategic direction of the Employers; shall develop
and execute operating plans to support this strategic direction; and shall
execute and monitor strategies for ensuring and enhancing the long-term
financial viability of the Employers.  He shall have and perform such duties,
responsibilities, and authorities as are prescribed by or under the Bylaws of
the Employers and as are customarily associated with such position or,
irrespective of the office, title or other designation, if any, a position with
responsibilities and powers substantially identical to such position with the
Employers. In addition, Executive shall have and perform such additional duties,
responsibilities, and authorities consistent with the office of Chief Executive
Officer and President as may be from time to time assigned by the Boards based
on their assessment of the business needs of the Employers, and the Employers
reserve their rights to change or modify these assignments and any positions and
titles associated therewith.


(b)Directorship.  In addition, Executive shall continue as a Director of each of
the Boards following the Effective Date, and shall be nominated for re-election
to each of the Boards during the Term, subject to the respective Board’s
fiduciary duties. Executive agrees that he shall be deemed to have resigned as a
member of the Boards, in the event his employment under this Agreement
terminates for any reason, effective as of the date of such termination.


(c)Commitment. Executive shall devote his full business time and attention, and
his best efforts, abilities, experience, and talent, to the position of Chief
Executive Officer and President and other assignments hereunder, and for the
business of the Employers, without commitment to other business endeavors,
except that Executive (i) may make personal investments which are not in
conflict with his duties to the Employers and manage personal and family
financial and legal affairs, (ii) may undertake public speaking engagements, and
(iii) may, with prior written consent of the Chairman of the Boards, serve as a
director of (or similar position with) any other business or an educational,
charitable, community, civic, religious, or similar type of organization, so
long as such activities (i.e., those listed in clauses (i) through (iii)) do not
preclude or render unlawful Executive’s employment or service to the Employers
or otherwise materially inhibit the performance of Executive’s duties under this
Agreement or materially impair the business of the Employers or their
affiliates.


(d)Place of Employment. Executive’s principal place of employment shall be at
the administrative offices of the Bank or other location as agreed by the
Executive and the Boards.


4.
Salary and Annual Incentive Compensation.



As partial compensation for the services to be rendered hereunder by Executive,
the Bank agrees to pay to Executive during the Term the compensation set forth
in this Section 4.
(a)Base Salary. The Bank will pay to Executive during the Term a base salary,
the annual rate of which shall initially be $639,600, payable in accordance with
the Bank’s usual payroll practices with respect to senior executives (except to
the extent deferred under Section 5(c)). Executive’s annual base salary shall be
reviewed by the Compensation Committee or its successor (the “Committee”) of the
Boards at least once





--------------------------------------------------------------------------------





in each calendar year, and may be increased above, but may not be reduced below,
the then-current rate of such base salary. For purposes of this Agreement, “Base
Salary” means Executive’s then-current base salary.


(b)Annual Incentive Compensation. The Bank will pay to Executive during the Term
annual incentive compensation which shall offer to Executive an opportunity to
earn additional compensation based upon performance in amounts determined by the
Committee in accordance with the applicable plan and consistent with past
practices of the Bank, with the nature of the performance and the levels of
performance triggering payments of such annual target incentive compensation for
each year to be established and communicated to Executive during the first
quarter of such year by the Committee. In addition, the Committee may determine,
in its discretion, to provide an additional annual incentive opportunity, in
excess of the annual target incentive opportunity, payable for performance in
excess of or in addition to the performance required for payment of the annual
target incentive amount. Any annual incentive compensation payable to Executive
shall be paid in accordance with the applicable plan (except to the extent
deferred under Section 5(c)).


5.
Long-Term Compensation, Including Stock Plan Awards, Benefits, Deferred
Compensation, and Expense Reimbursement.



(a)Executive Compensation Plans. Executive shall be entitled during the Term to
participate, without discrimination or duplication, in executive compensation
plans and programs intended for general participation by senior executives of
the Bank, as presently in effect or as they may be modified or added to by the
Bank from time to time, subject to the eligibility and other requirements of
such plans and programs, including without limitation any stock option plans,
plans under which restricted stock/restricted stock units, performance-based
restricted stock/restricted stock units or performance-accelerated restricted
stock/restricted stock units (collectively, “stock plans”) may be awarded, other
annual and long-term cash and/or equity incentive plans, and deferred
compensation plans. The Bank makes no commitment under this Section 5(a) to
provide participation opportunities to Executive in all plans and programs or at
levels equal to (or otherwise comparable to) the participation opportunity of
any other executive.


(b)Employee and Executive Benefit Plans. Executive shall be entitled during the
Term to participate, without discrimination or duplication, in employee and
executive benefit plans and programs of the Bank, as presently in effect or as
they may be modified or added to by the Bank from time to time, subject to the
eligibility and other requirements of such plans and programs, including without
limitation plans providing pensions, supplemental pensions, supplemental and
other retirement benefits, medical insurance, life insurance, disability
insurance, and accidental death or dismemberment insurance, as well as savings,
profit-sharing, and stock ownership plans. The Bank makes no commitment under
this Section 5(b) to provide participation opportunities to Executive in all
benefit plans and programs or at levels equal to (or otherwise comparable to)
the participation opportunity of any other executive.
In furtherance of and not in limitation of the foregoing, during the Term:
(i)Executive will participate as Chief Executive Officer and President in all
executive and employee vacation and time-off programs;


(ii)The Bank will provide Executive with coverage as Chief Executive Officer and
President with respect to long-term disability insurance;


(iii)Executive will be covered by Bank-paid group term life insurance; and


(iv)Executive shall be entitled to participate in a supplemental executive
retirement plan (the “SERP”) in accordance with such terms as the Committee
shall determine based on emerging and best practices. In addition, subject to
meeting eligibility requirements, Executive shall be entitled to participate in
the Supplemental Savings and Retirement Plan.







--------------------------------------------------------------------------------





(c)Deferral of Compensation. If the Bank has in effect or adopts any deferral
program or arrangement permitting executives to elect to defer any compensation,
Executive will be eligible to participate in such program. Any plan or program
of the Bank which provides benefits based on the level of salary, annual
incentive, or other compensation of Executive shall, in determining Executive’s
benefits, take into account the amount of salary, annual incentive, or other
compensation prior to any reduction for voluntary contributions made by
Executive under any deferral or similar contributory plan or program of the Bank
(excluding compensation that would not be taken into account even if not
deferred), but shall not treat any payout or settlement under such a deferral or
similar contributory plan or program to be additional salary, annual incentive,
or other compensation for purposes of determining such benefits, unless
otherwise expressly provided under such plan or program.


(d)Company Registration Obligations. The Company will use its best efforts to
file with the Securities and Exchange Commission and thereafter maintain the
effectiveness of one or more registration statements registering under the
Securities Act of 1933, as amended (the “1933 Act”), the offer and sale of
shares by the Company to Executive pursuant to stock options or other
equity-based awards granted to Executive under Company plans or otherwise or, if
shares are acquired by Executive in a transaction not involving an offer or sale
to Executive but resulting in the acquired shares being “restricted securities”
for purposes of the 1933 Act, registering the reoffer and resale of such shares
by Executive.


(e)Reimbursement of Expenses. The Bank will promptly reimburse Executive for all
reasonable business expenses and disbursements incurred by Executive in the
performance of Executive’s duties during the Term in accordance with the Bank’s
reimbursement policies as in effect from time to time.


(f)Club Dues. The Bank shall reimburse Executive or pay for the cost of one
individual membership at a country club determined by the Bank in its discretion
for use by Executive, including all membership bonds or surety, initiation or
membership fees, annual dues, capital assessments and all business-related
expenses incurred at such club. Executive shall not be entitled to a tax
gross-up for reimbursements or payments under this Section 5(f).


(g)Car Allowance. The Bank shall provide Executive with a car allowance of up to
a maximum amount of $750 per month during the Term. The car allowance shall be
used to pay for the costs associated with the Executive’s primary automobile;
including but not limited to, lease payments, insurance, registration, and
maintenance costs. Executives shall not be entitled to a tax gross-up for the
allowance under this Section 5(g).


(h)Limitations Under Code Section 409A. The reimbursements and benefits provided
under this Section 5 shall be subject to the provisions of Section 7(d) of this
Agreement. Anything in this Section 5 to the contrary notwithstanding, with
respect to any payment otherwise required hereunder, in the event of any delay
in the payment date as a result of Section 7(d) of this Agreement (relating to
the six-month delay in payment of certain benefits to Specified Employees as
required by Section 409A of the Code), the Bank will adjust the payment in
accordance with Section 7(d)(viii) of this Agreement.


6.
Termination Due to Retirement, Death, or Disability.



(a)Benefits upon a Termination Due to Retirement, Death or Disability. In the
event the Executive’s employment is terminated due to Retirement, death or by
the Employers due to Disability, the Term will terminate, all obligations of the
Employers and Executive under Sections 1 through 5 of this Agreement will
immediately cease except for obligations which expressly continue after
termination of employment due to Retirement, death, or Disability, and the Bank
will pay Executive (or Executive’s beneficiary or estate), at the time specified
in Section 6(b), and Executive (or Executive’s beneficiary or estate) will be
entitled to receive, the following:


(i)Executive’s Compensation Accrued at Termination;





--------------------------------------------------------------------------------







(ii)In lieu of any annual incentive compensation under Section 4(b) for the year
in which Executive’s employment terminated, a lump sum amount equal to the
portion of annual incentive compensation that would have become payable in cash
to Executive for that year if his employment had not terminated, based on
performance actually achieved in that year (determined by the Committee
following completion of the performance year and paid at the time specified in
the applicable plan), multiplied by a fraction the numerator of which is the
number of days Executive was employed in the year of termination and the
denominator of which is the total number of days in the year of termination;


(iii)The vesting and exercisability of stock options held by Executive at
termination and all other terms of such options shall be governed by the plans
and programs and the agreements and other documents pursuant to which such
options were granted;


(iv)All restricted stock and deferred stock awards, including outstanding stock
plan awards, all other long-term incentive awards, and all deferral arrangements
under Section 5(c), shall be governed by the plans and programs under which the
awards were granted or governing the deferral, and all rights under the SERP and
any other benefit plan shall be governed by such plans (including, if
applicable, disability benefits which shall be payable in accordance with the
Bank’s plans, programs and policies, including the SERP), except that, upon
termination of employment by the Employers due to Disability, any performance
objectives upon which the earning of performance-based restricted stock and
deferred stock awards, including outstanding stock plan awards, and other
long-term incentive awards is conditioned shall be deemed to have been met at
target level at the date of termination, and restricted stock and deferred stock
awards, including outstanding stock plan awards, and other long-term incentive
awards (to the extent then or previously earned, in the case of
performance-based awards) shall become fully vested and non-forfeitable at the
date of such termination, and, in other respects, such awards shall be governed
by the plans and programs and the agreements and other documents pursuant to
which such awards were granted; and


(v)Upon Retirement or termination of Executives’ employment by the Employers due
to Disability, if Executive is not eligible for retiree coverage under the
Bank’s health plan (the “Health Plan”) or Medicare and provided that Executive
shall be and remain in compliance with the conditions set forth in Section 10,
the Bank shall pay to Executive a lump sum amount equal on an after-tax basis to
the Present Value of the total cost of medical coverage under the Health Plan
that would have been incurred by both Executive and the Bank on behalf of
Executive (and his spouse and eligible dependents, if any, for whom coverage had
been provided under the Health Plan immediately prior to Executive’s Retirement
or termination of employment) from the date of Executive’s Retirement or
termination of employment until Executive’s attainment of Social Security
retirement age had Executive remained employed by the Bank during such period,
calculated on the assumption that the cost of such coverage would remain
unchanged from that in effect for the year of Executive’s Retirement or
termination of employment by the Employers due to Disability. Such lump sum
amount shall be calculated by an actuary selected by the Bank and paid in cash
at the time specified in Section 6(b). Such amount shall not be subject to
reduction or forfeiture by reason of any coverage for which Executive may
thereafter become eligible by reason of subsequent employment or otherwise. In
addition, upon termination of employment by the Employers due to Disability and
provided that Executive shall be and remain in compliance with the conditions
set forth in Section 10, the Bank shall pay to Executive at the time specified
in Section 6(b) a lump sum amount equal on an after-tax basis to the Present
Value of the sum of (A) the amount that Executive and the Bank would have paid,
had he remained employed, for coverage under the Bank’s group long-term
disability policy from the date of Executive’s termination of employment until
Executive’s attainment of Social Security retirement age, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year in which Executive’s termination occurred; and (B) the
amount that Executive and the Bank would have paid to continue Executive’s group
life insurance coverage, had he remained employed, from the date of Executive’s
termination of employment until Executive’s





--------------------------------------------------------------------------------





attainment of Social Security retirement age, calculated on the assumption that
the cost of such coverage would remain unchanged from that in effect for the
year in which Executive’s termination occurred.


(vi)If, following Executive’s termination of employment due to Executive’s
death, Executive’s surviving spouse (and eligible dependents, if any) elects
continued coverage under the Health Plan in accordance with the applicable
provisions of COBRA, the Bank shall pay to Executive’s surviving spouse (and
eligible dependents, if any) on a monthly basis during such COBRA continuation
period and in accordance with Section 7(d) of this Agreement an amount equal on
an after-tax basis to the total cost of such coverage. No further benefits shall
be paid under this Section after the expiration of the maximum COBRA
continuation period available to Executive’s surviving spouse (and eligible
dependents, if any).


(b)Terms of Payment Following Retirement, Death, or Disability. Nothing in this
Section 6 shall limit the benefits payable or provided in the event Executive’s
employment terminates due to Retirement, death, or Disability under the terms of
plans or programs of the Bank more favorable to Executive (or his beneficiaries)
than the benefits payable or provided under this Section 6 (except in the case
of annual incentives in lieu of which amounts are paid hereunder), including
plans and programs adopted after the date of this Agreement. Amounts payable
under this Section 6 following Executive’s termination of employment, other than
those expressly payable following determination of performance for the year of
termination for purposes of annual incentive compensation or otherwise expressly
payable on a deferred basis, will be paid in the payroll period next following
the payroll period in which termination of employment occurs; subject, however,
to the provisions of Section 7(d) of this Agreement relating to the six-month
delay in payment of certain benefits to Specified Employees as required by
Section 409A of the Code.


7.
Termination of Employment For Reasons Other Than Retirement, Death or
Disability.



(a)Termination by the Bank for Cause or by the Executive other than for Good
Reason. The Employers may terminate the employment of Executive hereunder for
Cause at any time and Executive may terminate his employment hereunder
voluntarily for reasons other than Good Reason at any time upon 90 days’ written
notice to the Bank. An election by Executive not to extend the Term pursuant to
Section 2 hereof shall be deemed to be a termination of employment by Executive
for reasons other than Good Reason at the date of expiration of the Term;
provided, however, that, if Executive has attained age 60 at such date of
termination by the Executive other than for Good Reason, such termination shall
be deemed a Retirement of Executive, which shall instead be governed by
Section 6(a) above. At the time Executive’s employment is terminated for Cause
or by Executive other than for Good Reason, the Term will terminate, all
obligations of the Employers and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except for obligations which continue after
such termination of employment as expressly provided herein), and the Bank will
pay Executive at the time specified in Section 7(d), and Executive will be
entitled to receive, the following:


(i)Executive’s Compensation Accrued at Termination;


(ii)All stock options, restricted stock and deferred stock awards, including
outstanding stock plan awards, and all other long-term incentive awards will be
governed by the terms of the plans and programs and agreements and other
documents under which the awards were granted; and


(iii)All deferral arrangements under Section 5(c) will be settled in accordance
with the plans and programs governing the deferral, and all rights, if any,
under the SERP and any other benefit plan shall be governed by such plans.


(b)Termination by the Bank Without Cause or Termination by Executive for Good
Reason Prior to or More than Two Years After a Change in Control. The Employers
may terminate the employment of Executive hereunder without Cause, if at the
date of termination no Change in Control has occurred or such date of
termination is at least two years after the most recent Change in Control, upon
at least 60 days’ written





--------------------------------------------------------------------------------





notice to Executive. The foregoing notwithstanding, the Employers may elect, by
written notice to Executive, to terminate Executive’s positions specified in
Sections 1 and 3 and all other obligations of Executive and the Employers under
Section 3 at a date earlier than the expiration of such 60-day period, if so
specified by the Employers in the written notice, provided that Executive shall
remain an employee of the Employers (with assigned duties as agreed to between
the Employers and the Executive) for all other purposes of this Agreement,
including for purposes of Sections 4 and 5, from such specified date until the
expiration of such 60-day period. Executive may terminate his employment
hereunder for Good Reason, prior to a Change in Control or after the second
anniversary of the most recent Change in Control, upon 90 days’ written notice
to the Employers; provided, however, that, if the Employers have corrected the
basis for such Good Reason within 30 days after receipt of such notice,
Executive may not terminate his employment for Good Reason, and therefore
Executive’s notice of termination will automatically become null and void. If
the Good Reason event is not cured within such 30-day cure period, Executive’s
employment shall terminate immediately upon the expiration of such cure period.
At the time Executive’s employment is terminated by the Employers without Cause
or by Executive for Good Reason (i.e., at the expiration of such applicable
period), the Term will terminate, all remaining obligations of the Employers and
Executive under Sections 1 through 5 of this Agreement will immediately cease
(except for obligations which continue after termination of employment as
expressly provided herein), and the Bank will pay Executive at the time
specified in Section 7(d), and Executive will be entitled to receive, the
following:


(i)Executive’s Compensation Accrued at Termination;


(ii)Cash in an aggregate amount equal to two and one-quarter (2.25) times the
sum of (A) Executive’s Base Salary under Section 4(a) plus (B) an amount equal
to the portion of Executive’s annual target incentive compensation potentially
payable in cash to Executive (i.e., excluding the portion payable in stock or in
other non-cash awards) for the year of termination; provided, however, if the
Executive becomes eligible for severance benefits under this Section 7(b) as a
result of a termination of Executive’s employment without Cause or by the
Executive for Good Reason, in each case, on or prior to April 30, 2018, then the
severance benefit provided for in this clause (ii) shall be calculated based on
a multiple of two and a half (2.5) rather than two and one-quarter (2.25). The
amount determined to be payable under this Section 7(b)(ii) shall be payable in
a lump sum;


(iii)In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive’s employment terminated, a lump sum amount equal to the
portion of annual incentive compensation that would have become payable in cash
to Executive for that year if his employment had not terminated, based on
performance actually achieved in that year (determined by the Committee
following completion of the performance year and paid at the time specified in
the applicable plan), multiplied by a fraction the numerator of which is the
number of days Executive was employed in the year of termination and the
denominator of which is the total number of days in the year of termination;


(iv)Stock options held by Executive at termination, if not then vested and
exercisable, will become fully vested and exercisable at the date of such
termination, and, in other respects, such options shall be governed by the plans
and programs and the agreements and other documents pursuant to which such
options were granted;


(v)All restricted stock and deferred stock awards, including outstanding stock
plan awards, and other long-term incentive awards shall vest as of the date of
such termination, and, in other respects, such awards shall be governed by the
plans and programs and the agreements and other documents pursuant to which such
awards were granted; provided, however, that any award subject to
performance-based vesting conditions shall vest based on actual performance, as
determined following the conclusion of the applicable performance period;







--------------------------------------------------------------------------------





(vi)All deferral arrangements under Section 5(c) will be settled in accordance
with the plans and programs governing the deferral, and all rights, if any,
under the SERP and any other benefit plan shall be governed by such plans; and


(vii)Upon termination of Executive’s employment hereunder, if Executive is not
eligible for retiree coverage under the Health Plan or Medicare and provided
that Executive shall be and remain in compliance with the conditions set forth
in Section 10, the Bank shall pay to Executive a lump sum amount equal on an
after-tax basis to the Present Value of the total cost of medical coverage under
the Health Plan that would have been incurred by both Executive and the Bank on
behalf of Executive (and his spouse and eligible dependents, if any, for whom
coverage had been provided under the Health Plan immediately prior to
Executive’s termination of employment) from the date of Executive’s termination
of employment to the date one and one-half years following the date of
Executive’s termination of employment, calculated on the assumption that the
cost of such coverage would remain unchanged from that in effect for the year of
Executive’s termination of employment. Such lump sum amount shall be calculated
by an actuary selected by the Bank and paid in cash at the time specified in
Section 7(d). Such amount shall not be subject to reduction or forfeiture by
reason of any coverage for which Executive may thereafter become eligible by
reason of subsequent employment or otherwise. In addition, provided that
Executive shall be and remain in compliance with the conditions set forth in
Section 10, the Bank shall pay to Executive at the time specified in
Section 7(d) a lump sum amount equal on an after-tax basis to the Present Value
of the sum of (A) the amount that Executive and the Bank would have paid, had he
remained employed, for coverage under the Bank’s group long-term disability
policy from the date of Executive’s termination of employment until the 27-month
anniversary of Executive’s termination of employment, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year in which Executive’s termination occurred; and (B) the
amount that Executive and the Bank would have paid to continue Executive’s group
life insurance coverage, had he remained employed, from the date of Executive’s
termination of employment until the 27-month anniversary of Executive’s
termination of employment, calculated on the assumption that the cost of such
coverage would remain unchanged from that in effect for the year in which
Executive’s termination occurred.


If any payment or benefit under this Section 7(b) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination,
and if a reduction in such Base Salary or other level of compensation or benefit
was the basis for Executive’s termination for Good Reason, then the Base Salary
or other level of compensation in effect before such reduction shall be used to
calculate payments or benefits under this Section 7(b).
(c)Termination by the Bank Without Cause or Termination by Executive for Good
Reason Within Two Years After a Change in Control. The Bank may, subject to
Section 7(e) below, terminate the employment of Executive hereunder without
Cause, simultaneously with or within two years after a Change in Control, upon
at least 60 days’ written notice to Executive. The foregoing notwithstanding,
the Employers may elect, by written notice to Executive, to terminate
Executive’s positions specified in Sections 1 and 3 and all other obligations of
Executive and the Employers under Section 3 at a date earlier than the
expiration of such 60-day notice period, if so specified by the Employers in the
written notice, provided that Executive shall remain an employee of the
Employers (with assigned duties as agreed to between the Employers and
Executive) for all other purposes of this Agreement, including for purposes of
Sections 4 and 5, from such specified date until the expiration of such 60-day
period. Executive may terminate his employment hereunder for Good Reason,
simultaneously with or within two years after a Change in Control, upon 90 days’
written notice to the Employers; provided, however, that, if the Employers have
corrected the basis for such Good Reason within 30 days after receipt of such
notice, Executive may not terminate his employment for Good Reason, and
therefore Executive’s notice of termination will automatically become null and
void. If the Good Reason event is not cured within such 30-day cure period,
Executive’s employment shall terminate immediately upon the expiration of such
cure period. At the time Executive’s employment is terminated by the Employers
or by Executive for Good Reason (i.e., at the expiration of such applicable
period), the Term will terminate, all remaining obligations of the Employers and
Executive under Sections 1 through 5 of this Agreement will





--------------------------------------------------------------------------------





immediately cease (except for obligations which continue after termination of
employment as expressly provided herein), and the Bank will pay Executive at the
time specified in Section 7(d), and Executive will be entitled to receive, the
following


(i)Executive’s Compensation Accrued at Termination;


(ii)Cash in an aggregate amount equal to three times the sum of (A) Executive’s
Base Salary under Section 4(a) immediately prior to termination plus (B) an
amount equal to the portion of Executive’s annual target incentive compensation
potentially payable in cash to Executive (i.e., excluding the portion payable in
stock or in other non-cash awards) for the year of termination. The amount
determined to be payable under this Section 7(c)(ii) shall be paid by the Bank
in a lump sum;


(iii)In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive’s employment terminated, a lump sum amount equal to the
portion of Executive’s annual target incentive compensation potentially payable
in cash to Executive for the year of termination, multiplied by a fraction the
numerator of which is the number of days Executive was employed in the year of
termination and the denominator of which is the total number of days in the year
of termination;


(iv)Stock options held by Executive at termination, if not then vested and
exercisable, will become fully vested and exercisable at the date of such
termination, and any such options granted on or after the Effective Date shall
remain outstanding and exercisable until the stated expiration date of the
option as though Executive’s employment did not terminate, and, in other
respects, such options shall be governed by the plans and programs and the
agreements and other documents pursuant to which such options were granted;


(v)Any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards, including outstanding stock plan
awards, and other long-term incentive awards is conditioned shall be deemed to
have been met at target level at the date of termination, and restricted stock
and deferred stock awards, including outstanding stock plan awards, and other
long-term incentive awards (to the extent then or previously earned, in the case
of performance-based awards) shall become fully vested and non-forfeitable at
the date of such termination, and, in other respects, such awards shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such awards were granted;


(vi)All deferral arrangements under Section 5(c) will be settled in accordance
with the plans and programs governing the deferral, and all rights, if any,
under the SERP and any other benefit plan shall be governed by such plans; and


(vii)Upon termination of Executive’s employment hereunder, if Executive is not
eligible for retiree coverage under the Health Plan or Medicare and provided
that Executive shall be and remain in compliance with the conditions set forth
in Section 10, the Bank shall pay to Executive a lump sum amount equal on an
after-tax basis to the Present Value of the total cost of medical coverage under
the Health Plan that would have been incurred by both Executive and the Bank on
behalf of Executive (and his spouse and eligible dependents, if any, for whom
coverage had been provided under the Health Plan immediately prior to
Executive’s termination of employment) from the date of Executive’s termination
of employment until the third anniversary of such date, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year of Executive’s termination of employment. Such lump sum
amount shall be calculated by an actuary selected by the Bank and paid in cash
at the time specified in Section 7(d). Such amount shall not be subject to
reduction or forfeiture by reason of any coverage for which Executive may
thereafter become eligible by reason of subsequent employment or otherwise. In
addition, provided that Executive shall be and remain in compliance with the
conditions set forth in Section 10, the Bank shall pay to Executive at the time
specified in Section 7(d) a lump sum amount equal on an after-tax basis to the
Present Value





--------------------------------------------------------------------------------





of the sum of (A) the amount that Executive and the Bank would have paid, had he
remained employed, for coverage under the Bank’s group long-term disability
policy from the date of Executive’s termination of employment until the third
anniversary of Executive’s termination of employment, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year in which Executive’s termination occurred; and (B) the
amount that Executive and the Bank would have paid to continue Executive’s group
life insurance coverage, had he remained employed, from the date of Executive’s
termination of employment until the third anniversary of Executive’s termination
of employment, calculated on the assumption that the cost of such coverage would
remain unchanged from that in effect for the year in which Executive’s
termination occurred.


If any payment or benefit under this Section 7(c) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination,
and if a reduction in such Base Salary or other level of compensation or benefit
was the basis for Executive’s termination for Good Reason, then the Base Salary
or other level of compensation in effect before such reduction shall be used to
calculate payments or benefits under this Section 7(c).
(d)Other Terms Relating to Certain Terminations of Employment; Reimbursements;
Section 409A Exemptions; Delayed Payments under Section 409A.


(i)Whether the Executive has had a termination of employment shall be determined
on the basis of all relevant facts and circumstances and with reference to
Treasury Regulations Section 1.409A-1(h).


(ii)Whether a termination is deemed to be at or within two years after a Change
in Control for purposes of Sections 7(b) or (c) is determined at the date of
termination, regardless of whether the Change in Control had occurred at the
time a notice of termination was given. In the event Executive’s employment
terminates for any reason set forth in Section 7(a) through (c) (other than
termination for Cause), Executive will be entitled to the benefit of any terms
of plans or agreements applicable to Executive which are more favorable than
those specified in this Section 7 (except in the case of annual incentives in
lieu of which amounts are paid hereunder).


(iii)Amounts payable under this Section 7 following Executive’s termination of
employment, other than those expressly payable on a deferred basis, will be paid
in the payroll period next following the payroll period in which termination of
employment occurs except as otherwise provided in this Section 7.


(iv)Any reimbursements made or in-kind benefits provided under this Agreement
shall be subject to the following conditions:


(A)the amount of expenses eligible for reimbursement or in-kind benefits
provided in any one taxable year of Executive shall not affect the amount of
expenses eligible for reimbursement or in-kind benefits provided in any other
taxable year of Executive;


(B)the reimbursement of any expense shall be made each calendar quarter not
later than the last day of Executive’s taxable year following Executive’s
taxable year in which the expense was incurred (unless this Agreement
specifically provides for reimbursement by an earlier date);


(C)the right to reimbursement of an expense or payment of an in-kind benefit
shall not be subject to liquidation or exchange for another benefit.


In addition, with respect to any reimbursement made under Section 6(a)(vi) for
expenses for medical coverage purchased by Executive’s spouse, any such
reimbursement made during the period of time Executive’s spouse (or eligible
dependents, if any) would be entitled to continuation coverage under the Health
Plan pursuant to COBRA if





--------------------------------------------------------------------------------





Executive’s spouse (or eligible dependents, if any) had elected such coverage
and paid the applicable premiums shall be exempt from Section 409A of the Code
and the six-month delay in payment described below pursuant to
Section 1.409A-1(b)(9)(v)(B) of the Treasury Regulations.
(v)Executive’s right to any payments under this Agreement shall be treated as a
right to a series of separate payments under Section 1.409A-2(b)(2)(iii) of the
Regulations.


(vi)Any tax gross-up payments made under this Agreement, within the meaning
provided by Section 1.409A-3(i)(1)(v) of the Regulations, shall be made by the
end of Executive’s taxable year next following Executive’s taxable year in which
he remits the related taxes (unless this Agreement specifically provides for
payment by an earlier date).


(vii)It is intended that payments made under this Agreement due to Executive’s
termination of employment which are paid on or before the 15th day of the third
month following the end of Executive’s taxable year in which his termination of
employment occurs shall be exempt from compliance with Section 409A of the Code
pursuant to the exemption for short-term deferrals set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations (the “Exempt Short-Term
Deferral Payments”); and that payments under this Agreement, other than Exempt
Short-Term Deferral Payments, that are made on or before the last day of the
second taxable year following the taxable year in which Executive terminates
employment in an aggregate amount not exceeding two times the lesser of: (A) the
sum of Executive’s annualized compensation based on his annual rate of pay for
the taxable year preceding the taxable year in which he terminates employment
(adjusted for any increase during that year that was expected to continue
indefinitely if he had not terminated employment); or (B) the maximum amount
that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which Executive terminates
employment shall be exempt from compliance with Section 409A of the Code
pursuant to the exception for payments under a separation pay plan as set forth
in Section 1.409A-1(b)(9)(iii) of the Treasury Regulations. If, under the terms
of this Agreement, it is possible for a payment that is subject to Section 409A
to be made in two separate taxable years, payment shall be made in the later
taxable year.


(viii)Anything in this Agreement to the contrary notwithstanding, payments to be
made under this Agreement upon termination of Executive’s employment which are
subject to Section 409A of the Code shall be delayed for six months following
such termination of employment if Executive is a Specified Employee on the date
of his termination of employment. Any payment or reimbursement due within such
six-month period shall be delayed to the end of such six-month period. The Bank
will adjust the payment or reimbursement to reflect the deferred payment date by
multiplying the payment or reimbursement by the product of the six-month CMT
Treasury Bill annualized yield rate as published by the U.S. Treasury for the
date on which such payment or reimbursement would have been made but for the
delay multiplied by a fraction, the numerator of which is the number of days by
which such payment or reimbursement was delayed and the denominator of which is
365. In the event of a reimbursement that is required by other terms of this
Agreement to be made on an after-tax basis and which is subject to the six-month
delay provided herein, the reimbursement as adjusted in accordance with this
Section 7(d) to reflect the deferred payment date shall be paid to Executive on
an after-tax and fully grossed-up basis so that Executive is held economically
harmless. The Bank will pay the adjusted payment or reimbursement at the
beginning of the seventh month following Executive’s termination of employment.
Notwithstanding the foregoing, if calculation of the amounts payable by any
payment date specified in this Section 7(d) is not administratively practicable
due to events beyond the control of Executive (or Executive’s beneficiary or
estate) and for reasons that are commercially reasonable, payment will be made
as soon as administratively practicable in compliance with Section 409A of the
Code and the Treasury Regulations thereunder. In the event of Executive’s death
during such six-month period, payment will be made in the payroll period next
following the payroll period in which Executive’s death occurs.







--------------------------------------------------------------------------------





8.
Definitions.



(a)“Cause.” For purposes of this Agreement, “Cause” shall mean:


(i)engaging in any act or acts of dishonesty or morally reprehensible conduct or
committing any act or acts that constitute a felony, whether or not relating to
the Employers or their affiliates;


(ii)attempting to obtain personal gain, profit or enrichment at the expense of
the Employers or their affiliates, or from any transaction in which Executive
has an interest which is adverse to the interest of the Employers or their
affiliates, unless Executive shall have obtained the prior written consent of
the Chairman of the Boards;


(iii)willful and continued failure to perform the reasonable duties assigned to
Executive within the scope of Executive’s responsibilities hereunder, the
reasonable policies, standards or regulations of the Employers or their
affiliates as the same shall from time to time exist, provided Executive shall
have received at least one written notice in writing from the Boards of such
failure and such failure shall continue or recur 10 or more days after such
notice;


(iv)acting in a manner that Executive intends, believes or reasonably should
foresee to be materially detrimental or damaging to the Employers’ or their
affiliates’ reputation, business operations or relations with their employees,
suppliers or customers; or


(v)committing any material breach of this Agreement or any other written
agreement between Executive and either the Employers or their affiliates.
To the extent that the Boards wish to terminate the Executive for Cause and the
action or actions giving rise to Cause may be cured by the Executive, the Boards
will provide the Executive a thirty (30) day period within which he may cure
such action or actions and avoid a termination for Cause.
(b)“Change in Control.” For purposes of this Agreement, a “Change in Control”
shall be deemed to have occurred if, during the Term:


(i)the Company merges into or consolidates with another corporation, or merges
another corporation into the Company, and as a result, with respect to the
Company, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by “Persons”
as such term is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) who were stockholders of
the Company immediately before the merger or consolidation;


(ii)any Person (other than any trustee or other fiduciary holding securities
under an employee benefit plan of the Employers), becomes the “Beneficial Owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the resulting corporation representing 50% or more of the combined
voting power of the resulting corporation’s then-outstanding securities;


(iii)during any period of twenty-four months (not including any period prior to
the Effective Date), individuals who at the beginning of such period constitute
the Board of Directors of the Company, and any new director (other than (A) a
director nominated by a Person who has entered into an agreement with the
Company to effect a transaction described in Sections (8)(b)(i), (ii) or
(iv) hereof, (B) a director nominated by any Person (including the Company) who
publicly announces an intention to take or to consider taking actions
(including, but not limited to, an actual or threatened proxy contest) which if
consummated would constitute a Change in Control or (C) a director nominated by
any Person who is the Beneficial Owner, directly or indirectly, of securities of
the Company representing 50% or more of the combined voting power of the
Company’s securities) whose election





--------------------------------------------------------------------------------





by the Board of Directors of the Company or nomination for election by the
Company’s stockholders was approved in advance by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof; or


(iv)the (A) consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets or (B) stockholders of the Company
approve a plan of complete liquidation of the Company.


(c)“Compensation Accrued at Termination.” For purposes of this Agreement,
“Compensation Accrued at Termination” means the following:


(i)The unpaid portion of annual Base Salary, at the date of Executive’s
termination of employment, pro-rated through such date of termination, payable
in a lump sum at the time specified in Section 6(b) or 7(d) as the case may be;


(ii)All vested, nonforfeitable amounts owing or accrued at the date of
Executive’s termination of employment under any compensation and benefit plans,
programs, and arrangements set forth or referred to in Sections 4(b), 5(a) and
5(b) hereof (including any earned and vested annual incentive compensation
payable but which remains unpaid for the year prior to the Executive’s
termination of employment and long-term incentive award) in which Executive
theretofore participated, payable in accordance with the terms and conditions of
the plans, programs, and arrangements (and agreements and documents thereunder)
pursuant to which such compensation and benefits were granted or accrued; and


(iii)Reasonable business expenses and disbursements incurred by Executive prior
to Executive’s termination of employment, to be reimbursed to Executive, as
authorized under Section 5(e), in accordance the Company’s reimbursement
policies as in effect at the date of such termination, and payable in accordance
with Section 7(d).


(d)“Disability.” For purposes of this Agreement, “Disability” shall have the
meaning ascribed to it by Section 409A of the Code and the Regulations.


(e)“Good Reason.” For purposes of this Agreement, “Good Reason” shall mean,
without Executive’s express written consent, the occurrence of any of the
following circumstances provided that Executive shall have given notice of such
circumstance(s) to the Bank within a period not to exceed 90 days of the initial
existence of such circumstance(s) and the Bank shall not have remedied such
circumstance(s) within 30 days after receipt of such notice:


(i)the assignment to Executive of duties materially inconsistent with
Executive’s position and status as Chief Executive Officer, or an alteration,
materially adverse to Executive, in Executive’s position and status as Chief
Executive Officer or in the nature of Executive’s duties, responsibilities, and
authorities or conditions of Executive’s employment from those relating to
Executive position and status as Chief Executive Officer (excluding changes in
assignments permitted under Section 3); except the foregoing shall not
constitute Good Reason if occurring in connection with the termination of
Executive’s employment for Cause, Disability, Retirement, as a result of
Executive’s death, or as a result of action by or with the consent of Executive;


(ii)(A) a material reduction by the Bank in Executive’s Base Salary, (B) the
setting of Executive’s annual target incentive opportunity or payment of earned
annual incentive not in material conformity with Section 4 hereof, (C) a change
in compensation or benefits not in material conformity with Section 5, or (D) a
material reduction, after a Change in Control, in perquisites from the level of
such perquisites as in effect immediately prior to the Change in Control or as
the same may have been





--------------------------------------------------------------------------------





increased from time to time after the Change in Control, except for
across-the-board perquisite reductions similarly affecting all senior executives
of the Bank and all senior executives of any Person in control of the Company;


(iii)the relocation of the principal place of Executive’s employment to a site
that is outside of a fifty mile radius of his principal place of employment
prior to such relocation; for this purpose, required travel on the Bank’s
business will not constitute a relocation so long as the extent of such travel
is substantially consistent with Executive’s customary business travel
obligations in periods prior to the Effective Date;


(iv)the failure by the Bank to pay to Executive any material portion of
Executive’s compensation or to pay to Executive any material portion of an
installment of deferred compensation under any deferred compensation program of
the Bank within a reasonable time after the date such compensation is due;


(v)the failure by the Bank to continue in effect any material compensation or
benefit plan in which Executive participated immediately prior to a Change in
Control, unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Bank to continue Executive’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amounts of compensation or benefits provided and the level of Executive’s
participation relative to other participants, as existed at the time of the
Change in Control;


(vi)the failure of the Bank to obtain a satisfactory agreement from any
successor to either Employer to fully assume the Bank’s and the Company’s
obligations and to perform under this Agreement, as contemplated in
Section 12(b) hereof, in a form reasonably acceptable to Executive; or


(vii)any other failure by the Employers to perform any material obligation
under, or breach by the Employers of any material provision of, this Agreement;
provided, however, that a forfeiture under Section 10(f), (g), or (h) shall not
constitute “Good Reason.”


(f)“Potential Change in Control.” For purposes of this Agreement, a “Potential
Change in Control” shall be deemed to have occurred if, during the Term:


(i)the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;


(ii)any Person (including the Company) publicly announces a reasonable intention
to take or to consider taking actions which if consummated would constitute a
Change in Control; or


(iii)the Boards adopt a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.


(g)“Present Value.” For purposes of this Agreement, “Present Value” shall be
calculated on the basis of the discount rate set forth in the Bank’s qualified
retirement plan for the determination of lump sum payments or, if the Bank’s
qualified retirement plan is terminated, the discount rate that would apply for
the determination of lump sum payments had the qualified retirement plan not
been terminated.


(h)“Retirement.” For purposes of this Agreement, “Retirement” shall mean a
termination of employment, at the election of Executive, on or after age 65.
Notwithstanding the foregoing, if events exist that would give either Employer
grounds to terminate the Executive’s employment for Cause, then the Executive
shall not be eligible for any “Retirement” treatment or benefits hereunder





--------------------------------------------------------------------------------







(i)“Specified Employee.” For purposes of this Agreement, a “Specified Employee”
shall mean an employee of the Bank, at a time when any stock of the Company is
publicly traded on an established securities market or otherwise, who satisfies
the requirements for being designated a “key employee” under
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to
Section 416(i)(5) of the Code at any time during a calendar year, in which case
such employee shall be considered a Specified Employee for the twelve-month
period beginning on the first day of the fourth month immediately following the
end of such calendar year. In the event of any corporate spinoff or merger, the
determination of which employees meet the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to
Section 416(i)(5) of the Code for any calendar year shall be determined in
accordance with Treasury Regulations Section 1.409A-1(i)(6).


9.
Limitation on Change in Control Payments.



In the event that:
(a)the aggregate payments or benefits to be made to Executive pursuant to this
Agreement, together with other payments and benefits which Executive has a right
to receive from the Employers, which are deemed to be parachute payments as
defined in Section 280G of the Code (the “Termination Benefits”), would be
deemed to include an “excess parachute payment” under Section 280G of the Code;
and


(b)if such Termination Benefits were reduced to an amount (the “Non-Triggering
Amount”), the value of which is one dollar ($1.00) less than an amount equal to
three times Executive’s “base amount,” as determined in accordance with said
Section 280G, and the Non-Triggering Amount less the product of the marginal
rate of any applicable state and federal income tax and the Non-Triggering
Amount would be greater than the aggregate value of the Termination Benefits
(without such reduction) minus (A) the amount of tax required to be paid by
Executive by Section 4999 of the Code and further minus (B) the product of the
Termination Benefits and the marginal rate of any applicable state and federal
income tax, then the Termination Benefits shall be reduced to the Non-Triggering
Amount. The reduction required hereby among the Termination Benefits shall be
allocated to the payments and benefits set forth in Sections 7(b) and 7(c), as
applicable, in the following order until the reduction is fully accomplished:
Subsection (ii), (iii) and (viii) of Sections 7(b) and 7(c), as applicable. If,
however, the reduction cannot be fully accomplished after using the order in the
prior sentence, the reduction shall be allocated to any other remaining payments
or benefits, with the payments to be reduced in reverse chronological order such
that the last payments to be made to you will be reduced first until the
reduction is fully accomplished. For purposes of this Section 9, (i) no portion
of any post-termination payments and benefits, the receipt or enjoyment of which
the Executive shall have waived in writing prior to the date of payment shall be
considered a Termination Benefit, (ii) no portion of any post-termination
payments and benefits shall be taken into account which in the opinion of the
Company’s tax counsel does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code, and (iii) the Termination Benefits
shall be reduced only to the extent necessary so that the Termination Benefits
(other than those referred to in clauses (i) and (ii)) in their entirety
constitute reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4) of the Code or are otherwise not subject to excise
tax, in the opinion of the Company’s tax counsel.


10.
Non-Competition and Non-Disclosure; Executive Cooperation; Non-Disparagement;
Certain Forfeitures.



(a)Non-Competition. In consideration for the compensation and benefits provided
under this Agreement, including without limitation, the compensation and
benefits provided under Section 7(c), without the consent in writing of the
Boards, Executive will not, at any time during the Term and for a period of two
years following termination of Executive’s employment for any reason, acting
alone or in conjunction with others, directly or indirectly (i) engage (either
as owner, investor, partner, stockholder, employer, employee, consultant,
advisor, or director) in any business of any savings bank, savings and loan
association, savings and loan holding company, bank, bank holding company, or
other institution engaged in the business of accepting deposits or making loans,
or any direct or indirect subsidiary or affiliate of any such entity, that





--------------------------------------------------------------------------------





conducts business in any county in which either Employer maintains an office as
of Executive’s date of termination or had plans to open an office within six
months after Executive’s date of termination; (ii) induce any customers of the
Bank or any of its affiliates with whom Executive has had contacts or
relationships, directly or indirectly, during and within the scope of his
employment with the Bank, to curtail or cancel their business with the Bank or
any such affiliate; (iii) induce, or attempt to influence, any employee of the
Bank or any of its affiliates to terminate employment; or (iv) solicit, hire or
retain as an employee or independent contractor, or assist any third party in
the solicitation, hire, or retention as an employee or independent contractor,
any person who during the previous twelve months was an employee of the Bank or
any affiliate; provided, however, that activities engaged in by or on behalf of
the Bank are not restricted by this covenant. The provisions of subparagraphs
(i), (ii), (iii), and (iv) above are separate and distinct commitments
independent of each of the other subparagraphs. It is agreed that the ownership
of not more than one percent of the equity securities of any company having
securities listed on an exchange or regularly traded in the over-the-counter
market shall not, of itself, be deemed inconsistent with clause (i) of this
Section 10(a).


(b)Non-Disclosure; Ownership of Work. Executive shall not, at any time during
the Term and thereafter (including following Executive’s termination of
employment for any reason), disclose, use, transfer, or sell, except in the
course of employment with or other service to the Employers, any proprietary
information, secrets, organizational or employee information, or other
confidential information belonging or relating to the Employers and their
affiliates and customers so long as such information has not otherwise been
disclosed or is not otherwise in the public domain, except as required by law or
pursuant to legal process. In addition, upon termination of employment for any
reason, Executive will return to the Employers or their affiliates all documents
and other media containing information belonging or relating to the Employers or
their affiliates.


(c)Cooperation With Regard to Litigation. Executive agrees to cooperate with the
Employers, during the Term and thereafter (including following Executive’s
termination of employment for any reason), by making himself available to
testify on behalf of the Employers or any subsidiary or affiliate of the
Employers, in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to assist the Employers, or any subsidiary
or affiliate of the Employers, in any such action, suit, or proceeding, by
providing information and meeting and consulting with the Boards or their
representatives or counsel, or representatives or counsel to the Employers, or
any subsidiary or affiliate of the Employers, as requested. The Bank agrees to
reimburse Executive, on an after tax basis each calendar quarter, for all
expenses actually incurred in connection with his provision of testimony or
assistance in accordance with the provisions of Section 7(d) of this Agreement
but not later than the last day of the year in which the expense was incurred.


(d)Non-Disparagement. Executive shall not, at any time during the Term and
thereafter, make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage the Employers or any of their
subsidiaries or affiliates or their respective officers, directors, employees,
advisors, businesses or reputations. Notwithstanding the foregoing, nothing in
this Agreement shall preclude Executive from making truthful statements that are
required by applicable law, regulation or legal process.


(e)Release of Employment Claims. Executive agrees, as a condition to receipt of
any termination payments and benefits provided for in Sections 6 and 7 herein
(other than Compensation Accrued at Termination), that he will execute a general
release agreement, in a form satisfactory to the Employers, releasing any and
all claims arising out of Executive’s employment other than enforcement of this
Agreement and rights to indemnification under any agreement, law, Employer
organizational document or policy, or otherwise. The Bank will provide Executive
with a copy of such release simultaneously with or as soon as administratively
practicable following the delivery of the notice of termination provided in
Sections 6 and 7 of this Agreement, but not later than 21 days before (45 days
before if Executive’s termination is part of an exit incentive or other
employment termination program offered to a group or class of employees)
Executive’s termination of employment. Executive shall deliver the executed
release to the Bank eight days before the date provided in Section 7(d) of this
Agreement for the payment of the termination payments and benefits payable under
Sections 6 and 7 of this Agreement.





--------------------------------------------------------------------------------







(f)Forfeiture of Compensation. The provisions of Sections 6 and 7
notwithstanding, if Executive willfully and materially fails to substantially
comply with any restrictive covenant under this Section 10 or willfully and
materially fails to substantially comply with any material obligation under this
Agreement, Executive shall be obligated promptly to refund the severance
payments and benefits received by Executive pursuant to Sections 6 and 7, with
any equity awards for which the vesting was accelerated as a result of
Executive’s termination of employment and which remain outstanding to be
forfeited by the Executive and for any equity awards for which vesting was
accelerated as a result of Executive’s termination of employment but which the
Executive no longer retains (including any shares acquired upon the vesting of
equity awards), the value to be repaid to be determined based on the fair market
value of such equity awards or shares as of the date of termination. The
Employers may take appropriate legal action to seek to recover any severance
payments and benefits from Executive or his estate. Notwithstanding the
foregoing, Executive shall not be required to repay Executive severance payments
and benefits unless and until there shall have been delivered to him, within six
months after the Boards (i) had knowledge of conduct or an event allegedly
constituting grounds for such forfeiture and (ii) had reason to believe that
such conduct or event could be grounds for such forfeiture, a copy of a
resolution duly adopted by a majority affirmative vote of the membership of the
Boards (excluding Executive) at a meeting of the Boards called and held for such
purpose (after giving Executive reasonable notice specifying the nature of the
grounds for such forfeiture and not less than 30 days to correct the acts or
omissions complained of, if correctable, and affording Executive the
opportunity, together with his counsel, to be heard before the Boards) finding
that, in the good faith opinion of the Boards, Executive has engaged and
continues to engage in conduct set forth in this Section 10 which constitutes
grounds for forfeiture of Executive’s severance payments and benefits.


(g)Forfeiture of Certain Bonuses and Profits. Executive acknowledges and agrees
that all compensation and benefits payable or otherwise provided under this
Agreement are subject to forfeiture and recoupment, may be modified, may be
cancelled without payment and/or a demand for repayment of such compensation and
benefits may be made upon the Executive on the basis of: (a) any provision of
the forfeiture and recoupment policies of the Employers in effect prior to the
date of the Executive’s termination or (b) if such compensation or benefits are
required to be forfeited or repaid to the Employers pursuant to applicable law
or regulatory requirements as in effect from time to time. Without limiting the
generality of the foregoing, if the Boards or any appropriate committee thereof
determines that any fraud or intentional misconduct by the Executive was a
significant contributing factor to the Employers having to restate all or a
portion of their financial statements, the Boards or such committee may require
reimbursement of any bonus or incentive compensation paid to the Executive,
cause the cancellation of outstanding equity awards, and seek reimbursement of
any gains realized by the Executive on the exercise of stock options, in each
case to the extent that (i) the amount of the compensation was calculated based
upon the achievement of financial results that were subsequently reduced due to
a restatement and (ii) the amount of the compensation that would have been
awarded had the financial results been properly reported would have been lower
than the amount actually awarded.


(h)Forfeiture Due to Regulatory Restrictions. Anything in this Agreement or the
SERP to the contrary notwithstanding, (i) any payments made pursuant to this
Agreement or the SERP shall be subject to and conditioned upon compliance with
12 U.S.C. §1828(k) and any regulations promulgated thereunder; and (ii) payments
contemplated to be made by the Bank pursuant to this Agreement or the SERP shall
not be immediately payable to the extent such payments are barred or prohibited
by an action or order issued by the Connecticut Banking Commissioner or the
Federal Deposit Insurance Corporation.


(i)Protected Rights. Executive understands that nothing contained in this
Agreement limits Executive’s ability to report possible violations of law or
regulation to, or file a charge or complaint with, the Securities and Exchange
Commission, the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Department of Justice, Congress, any Inspector General, or any other federal,
state or local governmental agency or commission (“Government Agencies”).
Executive further understands that this Agreement does not limit Executive’s
ability to





--------------------------------------------------------------------------------





communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Employers. Nothing in this Agreement shall limit Executive’s ability under
applicable United States federal law to (i) disclose in confidence trade secrets
to federal, state, and local government officials, or to an attorney, for the
sole purpose of reporting or investigating a suspected violation of law or (ii)
disclose trade secrets in a document filed in a lawsuit or other proceeding, but
only if the filing is made under seal and protected from public disclosure.


(j)Survival. The provisions of this Section 10 shall survive the termination of
the Term and any termination or expiration of this Agreement.


11.
Governing Law; Disputes.



(a)Governing Law. This Agreement and the rights and obligations of the Employers
and Executive are governed by and are to be construed, administered, and
enforced in accordance with the laws of the State of Connecticut, without regard
to conflicts of law principles. If under the governing law, any portion of this
Agreement is at any time deemed to be in conflict with any applicable statute,
rule, regulation, ordinance, or other principle of law, such portion shall be
deemed to be modified or altered to the extent necessary to conform thereto or,
if that is not possible, to be omitted therefrom. The invalidity of any such
portion shall not affect the force, effect, and validity of the remaining
portion thereof. If any court determines that any provision of Section 10 of
this Agreement is unenforceable because of the duration or geographic scope of
such provision, it is the parties’ intent that such court shall have the power
to modify the duration or geographic scope of such provision, as the case may
be, to the extent necessary to render the provision enforceable and, in its
modified form, such provision shall be enforced. Anything in this Agreement to
the contrary notwithstanding, the terms of this Agreement shall be interpreted
and applied in a manner consistent with the requirements of Section 409A of the
Code and the applicable Treasury Regulations so as not to subject Executive to
the payment of any tax penalty or interest which may be imposed by Section 409A
of the Code and the Bank shall have no right to accelerate or make any payment
under this Agreement except to the extent such action would not subject
Executive to the payment of any tax penalty or interest under Section 409A of
the Code. If all or a portion of the benefits and payments provided under this
Agreement constitute taxable income to Executive for any taxable year that is
prior to the taxable year in which such payments and/or benefits are to be paid
to Executive as a result of the Agreement’s failure to comply with the
requirements of Section 409A of the Code and the Regulations, the applicable
payment or benefit shall be paid immediately to Executive to the extent such
payment or benefit is required to be included in income. If Executive becomes
subject to any tax penalty or interest under Section 409A of the Code by reason
of this Agreement, upon reasonable notice to the Bank regarding such tax penalty
or interest, the Bank shall reimburse Executive on a fully grossed-up and
after-tax basis for any such tax penalty or interest (so that Executive is held
economically harmless) ten business days prior to the date such tax penalty or
interest is due and payable by Executive to the government.


(b)Reimbursement of Expenses in Enforcing Rights. Following a Change of Control
and upon submission of invoices, the Bank shall promptly pay or reimburse all
reasonable costs and expenses (including fees and disbursements of counsel and
pension experts) incurred by Executive or Executive’s surviving spouse in
seeking to interpret this Agreement or enforce rights pursuant to this Agreement
or in any proceeding in connection therewith brought by Executive or Executive’s
surviving spouse, whether or not Executive or Executive’s surviving spouse is
ultimately successful in enforcing such rights or in such proceeding; provided,
however, that no reimbursement shall be owed with respect to expenses relating
to any unsuccessful assertion of rights or proceeding if and to the extent that
such assertion or proceeding was initiated or maintained in bad faith or was
frivolous, as determined in accordance with Section 11(c) or a court having
jurisdiction over the matter. Any such payment or reimbursement shall be made on
an after-tax basis each calendar quarter for all costs and expenses actually
incurred as provided in this Section 11(b) and in accordance with the provisions
of Section 7(d) of this Agreement, but not later than the last day of the year
in which the expense was incurred.


(c)Dispute Resolution.





--------------------------------------------------------------------------------







(i)Negotiation. The Employers and Executive shall attempt in good faith to
resolve any dispute arising out of or relating to this Agreement promptly by
negotiation between the Chairman of the Board of Directors of the Bank and
Executive. Any party may give the other party written notice of any dispute in
accordance with the notice procedures set forth in Section 12(d). Within 15 days
after delivery of the notice, the receiving party shall submit to the other, in
accordance with the notice procedures set forth in Section 12(d), a written
response. The notice and response shall include a statement of that party’s
position and summary of arguments supporting that position. Within 30 days after
delivery of the initial notice, the parties shall meet at a mutually acceptable
time and place, and thereafter as often as they reasonably deem necessary, to
attempt to resolve the dispute. All negotiations pursuant to this clause (i) are
confidential and shall be treated as compromise and settlement negotiations for
purposes of applicable rules of evidence.


(ii)Mediation. If the dispute has not been resolved by negotiation as provided
herein within 45 days after delivery of the initial notice of negotiation, or if
the parties failed to meet within 30 days after delivery, the parties shall
endeavor to settle the dispute by mediation under the CPR Mediation Procedure
then currently in effect; provided, however, that if one party fails to
participate in the negotiation as provided herein, the other party can initiate
mediation prior to the expiration of the 45 days. Unless otherwise agreed, the
parties will select a mediator from the CPR Panels of Distinguished Neutrals.


(iii)Arbitration. Any dispute arising under or in connection with this Agreement
which has not been resolved by mediation as provided herein within 45 days after
initiation of the mediation procedure, shall be finally resolved by arbitration
in accordance with the CPR Rules for Non-Administered Arbitration then currently
in effect, by three independent and impartial arbitrators, of whom each party
shall designate one and the third will be selected by the other two arbitrators;
provided, however, that if one party fails to participate in either the
negotiation or mediation as agreed herein, the other party can commence
arbitration prior to the expiration of the time periods set forth above. The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. §§1-16,
and judgment upon the award rendered by the arbitrators may be entered by any
court having jurisdiction thereof. The place of arbitration shall be Hartford,
Connecticut. For purposes of entering any judgment upon an award rendered by the
arbitrators, the Employers and Executive hereby consent to the jurisdiction of
any or all of the following courts: (i) the United States District Court for the
District of Connecticut, (ii) any of the courts of the State of Connecticut, or
(iii) any other court having jurisdiction. The Employers and Executive hereby
agree that a judgment upon an award rendered by the arbitrators may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law. Subject to Section 11(b) of this Agreement, the Bank shall bear all
costs and expenses arising in connection with any arbitration proceeding
pursuant to this Section 11(c) in accordance with the provisions of Section 7(d)
of this Agreement, but not later than the last day of the year in which the
expense was incurred. Notwithstanding any provision in this Section 11(c),
Executive shall be entitled to seek specific performance of Executive’s right to
be paid during the pendency of any dispute or controversy arising under or in
connection with this Agreement.


(d)Interest on Unpaid Amounts. Any amount which has become payable pursuant to
the terms of this Agreement or any decision by arbitrators or judgment by a
court of law pursuant to this Section 11 but which has not been timely paid
shall bear interest at the prime rate in effect at the time such amount first
becomes payable, as quoted by the Bank, except as otherwise provided in Sections
5(i), 6(b) and 7(d) of this Agreement (concerning interest payable with respect
to certain delayed payments that are subject to Section 409A of the Code).


12.
Miscellaneous.








--------------------------------------------------------------------------------





(a)Integration. This Agreement cancels and supersedes any and all prior
employment agreements and understandings between the parties hereto with respect
to the employment of Executive by the Employers, any parent or predecessor
company, and the Employers’ subsidiaries during the Term (including, without
limitation, the “Prior Agreement”), except for contracts relating to
compensation under executive compensation and employee benefit plans of the
Bank. This Agreement constitutes the entire agreement among the parties with
respect to the matters herein provided, and no modification or waiver of any
provision hereof shall be effective unless in writing and signed by the parties
hereto. Executive shall not be entitled to any payment or benefit under this
Agreement which duplicates a payment or benefit received or receivable by
Executive under any prior agreements and understandings (including, without
limitation, the “Prior Agreement”) or under any benefit or compensation plan of
the Bank which are in effect.


(b)Successors; Transferability. The Employers shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Employers to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Employers would be required to perform it if no such
succession had taken place.


As used in this Agreement, “Bank” and “Company” shall mean the Bank and the
Company respectively as hereinbefore defined and any successor to its or their
business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise and, in the case of an acquisition
of the Employers in which the corporate existence of the Employers, as the case
may be, continues, the ultimate parent company following such acquisition.
Subject to the foregoing, the Employers may transfer and assign this Agreement
and the Employers’ rights and obligations hereunder. Neither this Agreement nor
the rights or obligations hereunder of the parties hereto shall be transferable
or assignable by Executive, except in accordance with the laws of descent and
distribution or as specified in Section 12(c).
(c)Beneficiaries. Executive shall be entitled to designate (and change, to the
extent permitted under applicable law) a beneficiary or beneficiaries to receive
any compensation or benefits provided hereunder following Executive’s death.


(d)Notices. Whenever under this Agreement it becomes necessary to give notice,
such notice shall be in writing, signed by the party or parties giving or making
the same, and shall be served on the person or persons for whom it is intended
or who should be advised or notified, by Federal Express or other similar
overnight service or by certified or registered mail, return receipt requested,
postage prepaid and addressed to such party at the address set forth below or at
such other address as may be designated by such party by like notice:


      If to the Employers:
      UNITED BANK
      225 Asylum St.
      Hartford, CT 06103
      Attn: Chair, Compensation Committee
 
      If to Executive:
      Most recent address on file with the Bank
      
      If the parties by mutual agreement supply each other with telecopier
numbers for the purposes of providing notice by facsimile, such notice shall
also be proper notice under this Agreement. In the case of Federal Express or
other similar overnight service, such notice or advice shall be effective when
sent, and, in the cases of certified or registered mail, shall be effective two
days after deposit into the mails by delivery to the U.S. Post Office.


(e)Reformation. The invalidity of any portion of this Agreement shall not be
deemed to render the remainder of this Agreement invalid.







--------------------------------------------------------------------------------





(f)Headings. The headings of this Agreement are for convenience of reference
only and do not constitute a part hereof.


(g)No General Waivers. The failure of any party at any time to require
performance by any other party of any provision hereof or to resort to any
remedy provided herein or at law or in equity shall in no way affect the right
of such party to require such performance or to resort to such remedy at any
time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions. No such waiver shall be effective unless in writing and signed by
the party against whom such waiver is sought to be enforced.


(h)No Obligation To Mitigate. Executive shall not be required to seek other
employment or otherwise to mitigate Executive’s damages upon any termination of
employment, and any compensation or benefits received from any other employment
of Executive shall not mitigate or reduce the obligations of the Employers or
the rights of Executive hereunder.


(i)Offsets; Withholding. The amounts required to be paid by the Bank to
Executive pursuant to this Agreement shall not be subject to offset other than
with respect to any amounts that are owed to the Bank by Executive due to his
receipt of funds as a result of his fraudulent activity. The foregoing and other
provisions of this Agreement notwithstanding, all payments to be made to
Executive under this Agreement, including under Sections 6 and 7, or otherwise
by the Bank, will be subject to withholding to satisfy required withholding
taxes and other required deductions.


(j)Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of Executive, his heirs, executors, administrators and
beneficiaries, and shall be binding upon and inure to the benefit of the
Employers and their successors and assigns.


(k)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.


(l)162(m). The Executive acknowledges that the Company, a public company, should
be cognizant of and attempt to have compensation practices consistent with best
practices. Compliance with 162(m) of the Internal Revenue Code concerning the
income tax deductibility of incentive compensation to Company executives is one
such area that the Company intends to consider with the involvement of Executive
in the future. Accordingly, notwithstanding anything to the contrary in this
Agreement, Executive agrees that in the event any terms of this Agreement
concerning incentive compensation are inconsistent with the terms of incentive
plans adopted by the Company during the Term that are in compliance with 162(m),
then the terms of such adopted incentive plans shall control.


13.
Indemnification.



All rights to indemnification by the Employers now existing in favor of
Executive with respect to his services as an officer and director of the
Employers and as provided in the Employers’ Certificate of Incorporation or
By-laws or pursuant to other agreements in effect on or immediately prior to the
Effective Date shall continue in full force and effect from the Effective Date
(including all applicable periods after the expiration of the Term), and the
Employers shall also advance expenses for which indemnification may be
ultimately claimed as such expenses are incurred to the fullest extent permitted
under applicable law and in accordance with Section 7(d); provided, however,
that any determination required to be made with respect to whether Executive’s
conduct complies with the standards required to be met as a condition of
indemnification or advancement of expenses under applicable law and the
Employers’ Certificate of Incorporation, By-laws, or other agreement shall be
made by independent counsel mutually acceptable to Executive and the Company
(except to the extent otherwise required by law). After the date hereof, the
Employers shall not amend their Certificate of Incorporation or By-laws or any
agreement in any manner which adversely affects the rights of Executive to
indemnification thereunder, except to the extent otherwise required by law. Any
provision contained herein notwithstanding, this Agreement shall not limit or
reduce any rights of Executive to indemnification





--------------------------------------------------------------------------------





pursuant to applicable law. In addition, the Company will maintain directors’
and officers’ liability insurance in effect and covering acts and omissions of
Executive during the Term and for a period of six years thereafter on terms
substantially no less favorable than those in effect on the Effective Date.


[Signature Page Follows]


 
 





--------------------------------------------------------------------------------







     IN WITNESS WHEREOF, Executive has hereunto set his hand and the Employers
have each caused this instrument to be duly executed this 20th day of November,
2017.


UNITED BANK




By: /s/ Kristen A. Johnson
Name: Kristen Johnson
Chairman, Compensation Committee
 


UNITED FINANCIAL BANCORP, INC.




By: /s/ Kristen A. Johnson
Name: Kristen Johnson
Chairman, Compensation Committee
 
 




/s/ William H.W. Crawford, IV     
William H.W. Crawford, IV 
 





